                                                                                                                       Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.1 Filed 03/16/20 Page 1 of 6




                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                                                            EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                 SOUTHERN DIVISION

                                                                                                                     NICHOLAS SCHMIDT, as Personal Representative            Case No.
                                                                                                                     of the Estate of Jack Olson Schmidt, deceased,          Hon. Carol Kuhnke
                                                                                                                                                                             L.C. No. 20-000099-NO
                                                                                                                            Plaintiff,

                                                                                                                     -vs-

                                                                                                                     BRYAN SCOTT BUTLER, UPS GROUND
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     FREIGHT, INC. and/or UNITED PARCEL
                                                                                                                     SERVICE, INC.
               A PROFESSIONAL CORPORATION




                                                                                                                          Defendants.
                                                                                                                     __________________________________________________________________/
                                                                                                                     Edmund O. Battersby (P35660)        John R. Prew (P41891)
HARVEY KRUSE




                                                                                                                     THE SAM BERNSTEIN LAW FIRM, PLLC    HARVEY KRUSE, P.C.
                                                                                                                     Attorney for Plaintiff              Attorney for Defendants
                                                                                                                     31731 Northwestern Highway, Ste 333 1050 Wilshire Drive, Suite 320
                                                                                                                     Farmington Hills, MI 48334          Troy, MI 48084
               ATTORNEYS & COUNSELORS




                                                                                                                     (248) 737-8400                      (248) 649-7800
                                                                                                                     ebattersby@sambernstein.com         jprew@harveykruse.com
                                                                                                                     mweber@sambernstein.com
                                                                                                                     __________________________________________________________________

                                                                                                                                                NOTICE OF REMOVAL

                                                                                                                     To:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
                                                                                                                            COURT; EASTERN DISTRICT OF MICHIGAN, SOUTHERN
                                                                                                                            DIVISION

                                                                                                                            Defendants, Bryan Scott Butler, UPS Ground Freight, Inc. and United Parcel

                                                                                                                     Service, Inc., by and through their attorneys, Harvey Kruse, P.C., hereby provide
                                                                                                                       Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.2 Filed 03/16/20 Page 2 of 6




                                                                                                                     their notice to have the above action removed from state court to this District Court

                                                                                                                     for the Eastern District of Michigan, Southern Division, stating as follows:

                                                                                                                                                 THE STATE COURT ACTION

                                                                                                                           1.     An action involving the above parties is pending in the Washtenaw

                                                                                                                     County Circuit Court for the State of Michigan, Case No. 20-000099-NI.

                                                                                                                           2.     This state court case was filed against Bryan Scott Butler, UPS
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     Ground Freight, Inc. (“UPS Freight”) and/or United Parcel Service, Inc. (“UPS”)
               A PROFESSIONAL CORPORATION




                                                                                                                     (collectively, “Defendants”) (Exhibit 1, Complaint).

                                                                                                                           3.     In his January 21, 2020 Complaint, Plaintiff asserts claims for
HARVEY KRUSE




                                                                                                                     pecuniary and non-pecuniary damages, as well as all damages allowed for by the

                                                                                                                     Wrongful Death Act, MCL 600.2922, purportedly arising out of a January 16,
               ATTORNEYS & COUNSELORS




                                                                                                                     2019 motor vehicle accident wherein a motor vehicle driven by Plaintiff’s

                                                                                                                     decedent, Jack Olson Schmidt, struck a trailer being towed by UPS Freight driver

                                                                                                                     Bryan Scott Butler on EB I-94 in icy road conditions near Lima Township,

                                                                                                                     Washtenaw County, Michigan (Exhibit 1, ¶ 8-10).

                                                                                                                                            FEDERAL DIVERSITY JURISDICTION

                                                                                                                           4.     This is a “civil action” as defined by the removal statute, 28 USC §

                                                                                                                     1441. Removal is proper here because of diversity of citizenship of the parties.

                                                                                                                           5.     This action involves a controversy between citizens of different states

                                                                                                                     under 28 USC § 1332(a)(1) and 28 USC § 1332(c)(1), as shown below:



                                                                                                                                                              2
                                                                                                                     Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.3 Filed 03/16/20 Page 3 of 6




                                                                                                                              a.    Plaintiff is at the time of filing this Notice, and was at the time

                                                                                                                                    the state court action was filed, a resident of the City of

                                                                                                                                    Ypsilanti, County of Washtenaw, State of Michigan (Exhibit 1,

                                                                                                                                    ¶ 2). Plaintiff’s decedent was at the time of the subject accident

                                                                                                                                    a resident of the City of Chelsea, County of Washtenaw, State

                                                                                                                                    of Michigan (Exhibit 1, ¶ 1). Plaintiff is therefore a citizen of
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                    Michigan.
               A PROFESSIONAL CORPORATION




                                                                                                                              b.    Defendant UPS1 is at the time of the filing this Notice, and was

                                                                                                                                    at the time the state court action was filed, an Ohio corporation
HARVEY KRUSE




                                                                                                                                    with its principal place of business located at 55 Glenlake

                                                                                                                                    Parkway, N.E., Atlanta, Georgia 30328 (Exhibit 1, ¶ 5; Exhibit
               ATTORNEYS & COUNSELORS




                                                                                                                                    2, Certificate of Amendment of Articles of Incorporation). UPS

                                                                                                                                    is therefore a citizen of Ohio and Georgia.

                                                                                                                              c.    Defendant UPS Freight is at the time of the filing this Notice,

                                                                                                                                    and was at the time of state court action was filed, a Virginia

                                                                                                                                    corporation with its principal place of business located at 100

                                                                                                                                    Semmes Avenue, Richmond, Virginia 23224 (Exhibit 1, ¶ 4;

                                                                                                                                    Exhibit 3, 2019 Annual Report). UPS Freight is therefore a

                                                                                                                                    citizen of Virginia.




                                                                                                                                                           3
                                                                                                                         Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.4 Filed 03/16/20 Page 4 of 6




                                                                                                                                      d.       Defendant Bryan Scott Butler is at the time of filing this Notice,

                                                                                                                                               and was at the time the state court action was filed, a resident of

                                                                                                                                               the City of Schererville, County of Lake, State of Indiana.

                                                                                                                                               (Exhibit 1, ¶ 3). He is therefore a citizen of Indiana.

                                                                                                                             6.       Though Plaintiff does not plead a specific damages dollar amount, the

                                                                                                                                      scope and severity of his injury and damages claims, listed in
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                      Paragraph 14 of his Complaint, show that damages here clearly
               A PROFESSIONAL CORPORATION




                                                                                                                                      exceed $75,000, exclusive of interest and costs:

                                                                                                                                      a. Multiple painful blunt force injuries to and about the
                                                                                                                                         head, neck, chest and abdomen including but not limited
HARVEY KRUSE




                                                                                                                                         to rupture of the thoracic aorta, laceration of the heart,
                                                                                                                                         skull fractures, fractures and complete transection of the
                                                                                                                                         second and twelfth thoracic vertebrae, lacerating of the
                                                                                                                                         spleen, liver and colon, bilateral adrenal hemorrhage,
               ATTORNEYS & COUNSELORS




                                                                                                                                         hemorrhage of the pancreas, pulmonary contusions and
                                                                                                                                         lacerations, multiple rib fractures, pelvic fractures,
                                                                                                                                         intracranial neoplasm and sequelae ultimately resulting in
                                                                                                                                         death;
                                                                                                                                      b. Multiple painful injuries to and about the left lower
                                                                                                                                         extremities including but not limited to fractures of the
                                                                                                                                         left tibia and fibula with traumatic amputation of the left
                                                                                                                                         lower leg, fractures of the left humerus, radius and ulna
                                                                                                                                         fractures and fractures of the left mandible;
                                                                                                                                      c. Multiple painful injuries to the head, neck, back and
                                                                                                                                         entire spine and sequelae;
                                                                                                                                      d. Multiple painful injuries to and about the entire musculo-
                                                                                                                                         skeletal soft tissue and nerve system and sequelae;
                                                                                                                                      e. Multiple internal injuries and sequelae;

                                                                                                                     1
                                                                                                                      Although named a Defendant to this lawsuit, UPS is not a proper party to this lawsuit; UPS Freight is the properly
                                                                                                                     named Defendant. A motion to dismiss UPS will be forthcoming.


                                                                                                                                                                             4
                                                                                                                       Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.5 Filed 03/16/20 Page 5 of 6




                                                                                                                                  f. Any and all other manners of internal and external
                                                                                                                                     injuries;
                                                                                                                                  g. Conscious pain, suffering, discomfort, disability with
                                                                                                                                     extreme physical and emotional suffering and awareness
                                                                                                                                     of impending doom;
                                                                                                                                  h. Loss of the natural enjoyments of life;
                                                                                                                                  i. Aggravation of pre-existing conditions;
                                                                                                                                  j. Loss of wages and/or earning capacity; and
                                                                                                                                  k. Any and all damages allowed for by the Wrongful Death
                                                                                                                                     Act found at MCL 600.2922. (Exhibit 1, ¶ 14).
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                           7.     As such, this Court has original subject matter jurisdiction over this
               A PROFESSIONAL CORPORATION




                                                                                                                     action pursuant to 28 USC § 1332(a)(1) and 28 USC § 1332(c)(1), because of the

                                                                                                                     diversity of the parties.
HARVEY KRUSE




                                                                                                                                        PROCEDURAL REQUIREMENTS - 28 USC § 1446

                                                                                                                           8.     The Complaint in this case was served on UPS on February 24, 2020.
               ATTORNEYS & COUNSELORS




                                                                                                                     (Exhibit 4, Notice of Service of Process).

                                                                                                                           9.     The Complaint in this case was served on UPS Freight on February

                                                                                                                     24, 2020. (Exhibit 5, Notice of Service of Process).

                                                                                                                           10.    The Complaint in this case was served on Mr. Butler, on February 26,

                                                                                                                     2020. (Exhibit 6, Plaintiff’s counsel’s cover letter with USPS tracking number).

                                                                                                                           11.    As required under 28 USC § 1446(b), this Notice of Removal is filed

                                                                                                                     within 30 days of Defendants’ receipt of the initial pleading setting forth the claim

                                                                                                                     on which this action is based.




                                                                                                                                                              5
                                                                                                                       Case 2:20-cv-10695-TGB-MJH ECF No. 1, PageID.6 Filed 03/16/20 Page 6 of 6




                                                                                                                           12.    As required under 28 USC § 1446(d), Defendants are providing

                                                                                                                     written notice to all adverse parties concerning their efforts to remove this case

                                                                                                                     from state court.

                                                                                                                           13.    As required under 28 USC § 1446(d), a copy of this Notice of

                                                                                                                     Removal is being filed with the Washtenaw County Circuit Court.

                                                                                                                           14.    As required under 28 USC § 1446(a), the Complaint and its proofs of
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     service are attached herein, and no additional “process, pleadings, [or] orders”
               A PROFESSIONAL CORPORATION




                                                                                                                     have been served upon these Defendants in this action. (Exhibits 1, 4-6).

                                                                                                                           15.    Defendants have not filed Answers to the Complaint in the state court
HARVEY KRUSE




                                                                                                                     and have taken no action whatsoever to actively defend themselves in the state

                                                                                                                     court or otherwise demonstrate a positive intent to litigate this case in that forum.
               ATTORNEYS & COUNSELORS




                                                                                                                                                             Respectfully submitted,
                                                                                                                                                             HARVEY KRUSE, P.C.

                                                                                                                                                             /s/ John R. Prew
                                                                                                                                                             John R. Prew (P41891)
                                                                                                                                                             Attorney for Defendants
                                                                                                                                                             1050 Wilshire Drive, Suite 320
                                                                                                                                                             Troy, MI 48084
                                                                                                                     Dated: March 16, 2020                   (248) 649-7800


                                                                                                                                                    PROOF OF SERVICE

                                                                                                                     I declare that on March 16, 2020, I served copies of the within pleadings upon all
                                                                                                                     attorneys of record via ECF.

                                                                                                                     /s/ Carolyn R. Urbanik
                                                                                                                     Carolyn R. Urbanik

                                                                                                                                                                6
